Citation Nr: 1617046	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-37 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine from August 7, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1988 to July 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is now under the jurisdiction of the Montgomery, Alabama RO.  

In May 2015, the Veteran was scheduled to attend a Board Video Conference hearing, but failed to report. 

The Board remanded this matter in July 2015 for further development.  The case is now back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, it has determined that a remand is necessary for further development.

In the July 2015 remand, the Board noted that the Veteran had failed to report for her scheduled VA examination in October 2014 and her scheduled Board Video Conference hearing in May 2015.  However, the Board found that given the Veteran's reports in her August 2010 examination that she was to undergo spinal fusion surgery in Tampa, Florida, it was on notice as to the existence of additional medical records that may have some bearing on the claim.  The Board therefore instructed the AOJ to attempt to associate any outstanding treatment records with the claims file, to include the treatment records pertaining to the Veteran's spinal fusion surgery and any outstanding VA treatment records dated from August 2010.  Pursuant to the Board's remand, in October 2015, the AOJ sent a letter requesting that the Veteran provide information regarding the facility where she underwent spinal fusion surgery and all medical records concerning this surgery.  The Veteran did not respond to this request.  The AOJ also obtained updated VA treatment records from the Central Alabama Healthcare System dated from 2009 to 2015 (Montgomery VA Medical Center and Biloxi VA Medical Center).

The Board observes that all of the AOJ's recent correspondence to the Veteran, to include the VA examination notification letter and the hearing notification letter, has been sent to an address located in Miramar Beach, Florida.  As there is no documentation in the claims file to confirm that this is the Veteran's actual address, the Board is concerned as to whether the Veteran has received this correspondence.  Interestingly, the AOJ knew to obtain the Veteran's updated treatment records from the Central Alabama Healthcare System (and not the VA healthcare system in Florida).  Moreover, these records revealed that the Veteran had been receiving treatment in the Central Alabama Healthcare System at least up until 2015.  The Board notes further that earlier in the appeal period, correspondence from the Veteran came from addresses in Montgomery, Alabama.  

In light of the foregoing, and under the duty to assist, the AOJ should undertake appropriate action to verify the Veteran's current mailing address.  In particular, the AOJ should contact the Veteran's current VA medical facility to attempt to obtain her correct mailing address.  If, and only if, the Veteran's address is different from the address currently on file, the AOJ should undertake any additional development deemed necessary, to include re-sending any and all necessary correspondence that was sent to the incorrect address, to specifically include the October 2015 post-remand development letter requesting that the Veteran identify any outstanding treatment records for her service-connected degenerative joint disease of the lumbosacral spine.  Next, if the Veteran's address is different from the address currently on file (such that the March 2014 hearing notification letter was sent to the incorrect address), the AOJ should attempt to clarify whether the Veteran still wants a Board Video Conference hearing.  Finally, if the Veteran's address is different from the address currently on file (such that the October 2014 VA examination notification letter was sent to the incorrect address), the AOJ should reschedule her for another VA examination to address the current nature and severity of her service-connected degenerative joint disease of the lumbosacral spine.  

The Board is cognizant that the Court has held that in the normal course of events it is the Veteran's responsibility to keep the VA apprised of her whereabouts, and that if she did not do so, there was no burden on VA to "turn up heaven and earth" to find her.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing her claim, rather than a duty on the part of VA to entirely develop the claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Nonetheless, given the unique circumstances herein, to include the fact that the AOJ knew to obtain records from Alabama rather than Florida, the Board finds that it is not an undue burden on the AOJ to make reasonable efforts to attempt to confirm the Veteran's correct mailing address with the VA healthcare system prior to proceeding with adjudication of the claim.

The Board also notes that obtaining clarification as to whether or not an appellant desires a hearing is not usually the type of development undertaken in a remand; rather, the Board often sends correspondence directly to the appellant and their representative seeking clarification.  Given that steps are needed to clarify the Veteran's address, however, the Board is restricted from directly issuing that letter at this time.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should contact the Veteran's current VA 
	medical facility (Central Alabama Healthcare System) 
	to attempt to obtain her correct address, and then take 
	appropriate steps to confirm the accuracy of that 
	address.  All requests and responses in this regard 
	must be documented in the Veteran's claims file.  If 
	the Veteran's current address is unobtainable, the 
	Veteran's representative should be notified and the 
	record clearly documented.

2.  Then, if, and only if, the Veteran's address is different 
	from the address currently on file, the AOJ should 
	undertake any additional development deemed 
	necessary, to include re-sending any and all pertinent 
	correspondence that was sent to the incorrect address, 
	to specifically include the October 2015 post-remand 
	development letter requesting that the Veteran identify
   any outstanding treatment records for the 
   degenerative joint disease of the lumbosacral spine 
   from August 2010.

3.   Then, if, and only if, the Veteran's address is different 
	from the address currently on file (such that the 
	March 2014 hearing notification letter was sent to the 
	incorrect address), the AOJ should contact the Veteran 
	and her representative to clarify whether the Veteran 
	still desires a Board Video Conference hearing.

4.   Then, if, and only if, the Veteran's address is different 
	from the address currently on file (such that the 
	October 2014 VA examination notification letter was 
	sent to the wrong address), the AOJ should reschedule 
	the Veteran for a VA examination to assess the nature
   and severity of her service-connected degenerative 
   joint disease of the lumbosacral spine.

5.   Conduct any other appropriate development deemed
      necessary.  Thereafter, readjudicate the claim, 
considering all evidence of record.  If any benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for a response.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




